Citation Nr: 0707408	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  00-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for curvature of the 
spine as secondary to service-connected hammertoe deformity 
of the second digit of the left foot.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for deformity of the 
3rd toe of the left foot as secondary to service-connected 
hammertoe deformity of the second digit of the left foot.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right inguinal 
hernia as secondary to service-connected hammertoe deformity 
of the second digit of the left foot.  

4.  Entitlement to a compensable rating for hammertoe 
deformity of the second digit of the left foot.  




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran enlisted in the U.S. Navy Reserves in 1942, but 
was subsequently released into inactive duty status.  In May 
1943, he was recalled to active duty to report in July 1943.  
However, prior to reporting he was found unqualified 
physically for active duty and was released later in 1943.  
The veteran later became a member of a State National Guard 
between 1977 and 1980, and afterward a member of the Army 
Reserves from 1980 to 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The Board notes that in October 1999, the RO determined that 
the veteran had failed to submit a timely appeal of the June 
1997 rating decision.  The veteran perfected an appeal to the 
October 1999 determination.  In December 2002, the veteran 
testified during a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  In a July 2003 
decision, the Board denied the veteran's claim that his 
appeal to the June 1997 rating decision was timely.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2004 Order, 
the Court, in response to a joint motion for remand, vacated 
the July 2003 Board decision and remanded the matter to the 
Board for readjudication.  In a September 2004 decision, the 
Board determined that the veteran's appeal to the June 1997 
rating decision was timely.  


REMAND

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  In this regard, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claim.  

A review of a February 2004 notice letter issued the veteran 
with respect to his claims to reopen, appears to reflect 
notice of what the veteran would need to submit to reopen his 
claim for service connection for curvature of the spine as 
secondary to service-connected hammertoe deformity of the 
second digit of the left foot.  However, there is otherwise a 
lack of notice concerning the veteran's attempt to reopen his 
claims for service connection for deformity of the 3rd toe of 
the left foot and for right inguinal hernia, both claimed as 
secondary to service-connected hammertoe deformity of the 
second digit of the left foot.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess and Hartman, 19 Vet. App. at 473 (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, in April 2005, the veteran underwent a VA 
examination.  The Board finds the report of April 2005 VA 
examination pertinent evidence relative to the veteran's 
claim for a compensable rating for hammertoe deformity of the 
second digit of the left foot.  See 38 C.F.R. § 19.37(a) 
(2006).  The RO has not considered the examination report in 
relation to the veteran's claim for a compensable rating for 
hammertoe deformity of the second digit of the left foot.  
Thus, this matter is remanded to the RO for consideration of 
the report of April 2005 VA examination and for issuance of a 
supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. § 19.31 (2006).  

Finally, in an April 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals), and again in May 2005 hearing selection 
form, the veteran requested a Board hearing before a member 
of the Board sitting at the RO.  Pursuant to 38 C.F.R. 
§ 20.700 (2006), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Under these 
circumstances, and in accordance with his request, the 
veteran must be provided an opportunity to present testimony 
during a travel board hearing.  The veteran is advised that 
if he desires to withdraw the hearing request prior to the 
hearing, he may do so in writing.  See 38 C.F.R. § 20.702(e) 
(2006).  

In view of the foregoing, this case must be REMANDED for the 
following action:
 
1.  The RO should send to the veteran a 
corrective VCAA notice (pertaining to his 
petitions to reopen those claims for 
service connection on a secondary basis) 
that explains what constitutes new and 
material evidence and specifically 
identify the type of evidence (e.g., 
competent medical evidence relating any 
curvature of the spine, deformity of the 
3rd toe of the left foot, and/or right 
inguinal hernia to the veteran's service-
connected hammertoe deformity of the 
second digit of the left foot) necessary 
to reopen the veteran's claims in 
accordance with Kent, supra.  

2.  Following any additional evidentiary 
development undertaken in response to any 
submission or request for assistance made 
by the veteran, the RO should re-
adjudicate the claims on appeal.  In 
particular, readjudication of the 
veteran's claim for a compensable rating 
for hammertoe deformity of the second 
digit of the left foot should include 
consideration of the report of April 2005 
VA examination.  

3.  If any claim remains denied, the RO 
should schedule the veteran for a hearing 
before a member of the Board sitting at 
the RO in accordance with his requests in 
April and May 2005, with appropriate 
notice to the veteran and his attorney.  
After the hearing, the claims file should 
be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



